Exhibit 10.5

 

 

AMENDED AND RESTATED GUARANTY

 

AMENDED AND RESTATED GUARANTY, dated as of April 6, 2005 (the “Guaranty”), made
by ARC Dealership, Inc. (the “Guarantor”) in favor of Merrill Lynch Mortgage
Capital Inc. (“MLMCI”), party to the Master Repurchase Agreement dated
February 18, 2004 (as amended from time to time, the “Repurchase Agreement”) by
and between MLMCI and Enspire Finance LLC (the “Seller”).

 

RECITALS

 

The Guarantor made that certain Guaranty in favor of MLMCI, dated as of
February 18, 2004 as amended by the First Amendment to Guaranty, dated as of
February 18, 2005 (as amended through the date hereof, the “Existing Guaranty”).

 

The parties hereto desire to amend, modify and restate the Existing Guaranty in
the form of this Guaranty to, among other things, modify certain terms and
contained in the Existing Guaranty.

 

Upon and subject to the terms and conditions of this Guaranty, the parties
hereto are willing to amend and restate the Existing Guaranty, all as more
particularly described below.

 

Reference is made to the Repurchase Agreement, pursuant to which MLMCI agreed to
enter into Transactions with Seller upon the terms and subject to the conditions
set forth therein.  It is a condition precedent to the obligation of MLMCI to
enter into Transactions with the Seller under the Repurchase Agreement, that the
Guarantor execute and deliver to MLMCI this Guaranty.

 

Now, therefore, in consideration of the premises and to induce MLMCI to enter
into the Repurchase Agreement and engage in Transactions with the Seller, and
for other good and valuable consideration the payment, receipt and sufficiency
of which is hereby acknowledged, the Guarantor hereby agrees to guarantee the
Seller’s obligations under the Repurchase Agreement, as may be amended from time
to time, on the terms and conditions set forth herein.

 


1.                                       DEFINED TERMS.


 


(A)                                  UNLESS OTHERWISE DEFINED HEREIN, TERMS
DEFINED IN THE REPURCHASE AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS
GIVEN TO THEM IN THE REPURCHASE AGREEMENT.


 


(B)                                 “OBLIGATIONS” SHALL MEAN ALL OBLIGATIONS AND
LIABILITIES OF THE SELLER TO MLMCI, WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, DUE OR TO BECOME DUE, OR NOW EXISTING OR HEREAFTER INCURRED, OR
WHETHER FOR PAYMENT OR FOR PERFORMANCE, (INCLUDING WITHOUT LIMITATION, PRICE
DIFFERENTIAL ACCRUING AFTER THE REPURCHASE DATE FOR THE TRANSACTIONS, AND PRICE
DIFFERENTIAL ACCRUING AFTER THE FILING OF ANY PETITION IN BANKRUPTCY, OR THE
COMMENCEMENT OF ANY INSOLVENCY, REORGANIZATION OR LIKE PROCEEDING, RELATING TO
THE SELLER, WHETHER OR NOT A CLAIM FOR POST FILING OR POST PETITION INTEREST IS
ALLOWED IN SUCH PROCEEDING), WHICH MAY ARISE UNDER, OR OUT

 

--------------------------------------------------------------------------------


 


OF OR IN CONNECTION WITH THE REPURCHASE AGREEMENT, THIS GUARANTY AND ANY OTHER
DOCUMENT MADE, DELIVERED OR GIVEN IN CONNECTION THEREWITH OR HEREWITH, WHETHER
ON ACCOUNT OF PRINCIPAL, INTEREST, REIMBURSEMENT OBLIGATIONS, FEES, INDEMNITIES,
COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL FEES AND DISBURSEMENTS OF
COUNSEL TO MLMCI PURSUANT TO THE TERMS OF SUCH DOCUMENTS) OR OTHERWISE.


 


(C)                                  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS GUARANTY SHALL REFER
TO THIS GUARANTY AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
GUARANTY, AND SECTION AND PARAGRAPH REFERENCES ARE TO THIS GUARANTY UNLESS
OTHERWISE SPECIFIED.


 


(D)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


2.                                       GUARANTY.  (A) THE GUARANTOR HEREBY,
UNCONDITIONALLY AND IRREVOCABLY, GUARANTEES TO MLMCI AND ITS SUCCESSORS,
INDORSEES, TRANSFEREES AND ASSIGNS, THE PROMPT AND COMPLETE PAYMENT AND
PERFORMANCE BY THE SELLER WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS.


 


(B)                                 THE GUARANTOR FURTHER AGREES TO PAY ANY AND
ALL EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL) WHICH MAY BE PAID OR INCURRED BY MLMCI IN ENFORCING,
OR OBTAINING ADVICE OF COUNSEL IN RESPECT OF, ANY RIGHTS WITH RESPECT TO, OR THE
COLLECTION OF, ANY OR ALL OF THE OBLIGATIONS AND/OR ENFORCING ANY RIGHTS WITH
RESPECT TO, OR COLLECTING AGAINST, THE GUARANTOR UNDER THIS GUARANTY.


 


(C)                                  NO PAYMENT OR PAYMENTS MADE BY THE SELLER,
THE GUARANTOR, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED
BY MLMCI FROM THE SELLER, THE GUARANTOR, ANY OTHER GUARANTOR OR ANY OTHER PERSON
BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR
APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF
THE OBLIGATIONS SHALL BE DEEMED TO RELEASE OR OTHERWISE AFFECT THE LIABILITY OF
THE GUARANTOR HEREUNDER, OTHER THAN TO REDUCE THE AMOUNT OF THE OBLIGATIONS BY
SUCH PAYMENT AMOUNT,  WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT OR PAYMENTS
OTHER THAN PAYMENTS MADE BY THE GUARANTOR IN RESPECT OF THE OBLIGATIONS OR
PAYMENTS RECEIVED OR COLLECTED FROM THE GUARANTOR IN RESPECT OF THE OBLIGATIONS,
REMAIN LIABLE FOR THE OBLIGATIONS UNTIL THE OBLIGATIONS ARE PAID IN FULL AND THE
REPURCHASE AGREEMENT IS TERMINATED.


 


(D)                                 THE GUARANTOR AGREES THAT WHENEVER, AT ANY
TIME, OR FROM TIME TO TIME, IT SHALL MAKE ANY PAYMENT TO MLMCI ON ACCOUNT OF ITS
LIABILITY HEREUNDER, IT WILL NOTIFY MLMCI IN WRITING THAT SUCH PAYMENT IS MADE
UNDER THIS GUARANTY FOR SUCH PURPOSE.


 


3.                                       RIGHT OF SET-OFF.  UPON THE OCCURRENCE
OF ANY EVENT OF DEFAULT, THE GUARANTOR HEREBY IRREVOCABLY AUTHORIZES MLMCI AT
ANY TIME AND FROM TIME TO TIME WITHOUT NOTICE TO THE GUARANTOR, ANY SUCH NOTICE
BEING EXPRESSLY WAIVED BY THE GUARANTOR, TO SET-OFF AND APPROPRIATE AND APPLY
ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL),
IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY,
IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY MLMCI TO OR FOR THE CREDIT OR THE
ACCOUNT OF THE GUARANTOR, OR ANY PART THEREOF IN SUCH

 

2

--------------------------------------------------------------------------------


 


AMOUNTS AS MLMCI MAY ELECT, AGAINST AND ON ACCOUNT OF THE OBLIGATIONS AND
LIABILITIES OF THE GUARANTOR TO MLMCI HEREUNDER AND CLAIMS OF EVERY NATURE AND
DESCRIPTION OF MLMCI AGAINST THE GUARANTOR, IN ANY CURRENCY, WHETHER ARISING
HEREUNDER, UNDER THE REPURCHASE AGREEMENT, ANY PROMISSORY NOTE, OR OTHERWISE, AS
MLMCI MAY ELECT, WHETHER OR NOT MLMCI HAS MADE ANY DEMAND FOR PAYMENT AND
ALTHOUGH SUCH OBLIGATIONS, LIABILITIES AND CLAIMS MAY BE CONTINGENT OR
UNMATURED. MLMCI SHALL NOTIFY THE GUARANTOR PROMPTLY OF ANY SUCH SET-OFF AND THE
APPLICATION MADE BY MLMCI, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL
NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF MLMCI
UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING,
WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF) WHICH MLMCI MAY HAVE.


 


4.                                       NO SUBROGATION.  NOTWITHSTANDING ANY
PAYMENT OR PAYMENTS MADE BY THE GUARANTOR HEREUNDER OR ANY SET-OFF OR
APPLICATION OF FUNDS OF THE GUARANTOR BY MLMCI, THE GUARANTOR SHALL NOT BE
ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF MLMCI AGAINST THE SELLER OR
ANY OTHER GUARANTOR OR ANY COLLATERAL SECURITY OR GUARANTEE OR RIGHT OF OFFSET
HELD BY MLMCI FOR THE PAYMENT OF THE OBLIGATIONS, NOR SHALL THE GUARANTOR SEEK
OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM THE SELLER OR ANY
OTHER GUARANTOR IN RESPECT OF PAYMENTS MADE BY THE GUARANTOR HEREUNDER, UNTIL
ALL AMOUNTS OWING TO MLMCI BY THE SELLER, ON ACCOUNT OF THE OBLIGATIONS (OTHER
THAN CONTINGENT OBLIGATIONS THAT ARE INTENDED TO SURVIVE THE TERMINATION OF THE
REPURCHASE AGREEMENT) ARE PAID IN FULL. THE GUARANTOR HEREBY SUBORDINATES ALL OF
ITS SUBROGATION RIGHTS AGAINST THE SELLER AND ANY OTHER GUARANTOR TO THE FULL
PAYMENT OF OBLIGATIONS DUE MLMCI UNDER THE REPURCHASE AGREEMENT, FOR A PERIOD OF
91 DAYS FOLLOWING THE FINAL PAYMENT OF THE LAST OF ALL OF THE OBLIGATIONS.  IF
ANY AMOUNT SHALL BE PAID TO THE GUARANTOR ON ACCOUNT OF SUCH SUBROGATION RIGHTS
AT ANY TIME WHEN ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS THAT
ARE INTENDED TO SURVIVE THE TERMINATION OF THE REPURCHASE AGREEMENT) SHALL NOT
HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY THE GUARANTOR IN TRUST FOR
MLMCI, SEGREGATED FROM OTHER FUNDS OF THE GUARANTOR, AND SHALL, FORTHWITH UPON
RECEIPT BY THE GUARANTOR, BE TURNED OVER TO MLMCI IN THE EXACT FORM RECEIVED BY
THE GUARANTOR (DULY INDORSED BY THE GUARANTOR TO MLMCI, IF REQUIRED), TO BE
APPLIED AGAINST THE OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN SUCH ORDER AS
MLMCI MAY DETERMINE.


 


5.                                       AMENDMENTS, ETC. WITH RESPECT TO THE
OBLIGATIONS; WAIVER OF RIGHTS.  THE GUARANTOR SHALL REMAIN OBLIGATED HEREUNDER
NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST THE GUARANTOR
AND WITHOUT NOTICE TO OR FURTHER ASSENT BY THE GUARANTOR, ANY DEMAND FOR PAYMENT
OF ANY OF THE OBLIGATIONS MADE BY MLMCI MAY BE RESCINDED BY MLMCI AND ANY OF THE
OBLIGATIONS CONTINUED, AND THE OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PARTY
UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR
OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN
PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED,
SURRENDERED OR RELEASED BY MLMCI, AND THE REPURCHASE AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH MAY BE AMENDED,
MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS MLMCI MAY DEEM
ADVISABLE FROM TIME TO TIME, AND ANY COLLATERAL SECURITY, GUARANTEE OR RIGHT OF
OFFSET AT ANY TIME HELD BY MLMCI FOR THE PAYMENT OF THE OBLIGATIONS MAY BE SOLD,
EXCHANGED, WAIVED, SURRENDERED OR RELEASED.  MLMCI SHALL NOT HAVE ANY OBLIGATION
TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT AS
SECURITY FOR THE OBLIGATIONS OR FOR THIS GUARANTY OR ANY PROPERTY SUBJECT
THERETO.  WHEN MAKING ANY DEMAND HEREUNDER AGAINST THE GUARANTOR, MLMCI MAY, BUT
SHALL BE UNDER NO OBLIGATION TO, MAKE A SIMILAR DEMAND ON THE SELLER OR ANY
OTHER

 

3

--------------------------------------------------------------------------------


 


GUARANTOR, AND ANY FAILURE BY MLMCI TO MAKE ANY SUCH DEMAND OR TO COLLECT ANY
PAYMENTS FROM THE SELLER OR ANY SUCH OTHER GUARANTOR OR ANY RELEASE OF THE
SELLER OR SUCH OTHER GUARANTOR SHALL NOT RELIEVE THE GUARANTOR OF ITS
OBLIGATIONS OR LIABILITIES HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS
AND REMEDIES, EXPRESS OR IMPLIED, OR AS A MATTER OF LAW, OF MLMCI AGAINST THE
GUARANTOR.  FOR THE PURPOSES HEREOF “DEMAND” SHALL INCLUDE THE COMMENCEMENT AND
CONTINUANCE OF ANY LEGAL PROCEEDINGS.


 


6.                                       GUARANTY ABSOLUTE AND UNCONDITIONAL.


 


(A)                                  THE GUARANTOR WAIVES ANY AND ALL NOTICE OF
THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE OBLIGATIONS AND NOTICE
OF OR PROOF OF RELIANCE BY MLMCI UPON THIS GUARANTY OR ACCEPTANCE OF THIS
GUARANTY, THE OBLIGATIONS, AND ANY OF THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE
BEEN CREATED, CONTRACTED OR INCURRED, OR RENEWED, EXTENDED, AMENDED OR WAIVED,
IN RELIANCE UPON THIS GUARANTY; AND ALL DEALINGS BETWEEN THE SELLER, ANY OTHER
GUARANTOR AND THE GUARANTOR, ON THE ONE HAND, AND MLMCI, ON THE OTHER HAND,
LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN
RELIANCE UPON THIS GUARANTY.


 


(B)                                 THE GUARANTOR HEREBY EXPRESSLY WAIVES ALL
SET-OFFS AND COUNTERCLAIMS AND ALL DILIGENCE, PRESENTMENTS, DEMANDS FOR PAYMENT,
DEMANDS FOR PERFORMANCE, NOTICES OF NONPERFORMANCE, PROTESTS, NOTICES OF
PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE OF THIS GUARANTY, NOTICES OF
SALE, NOTICE OF DEFAULT OR NONPAYMENT TO OR UPON THE SELLER OR ANY OTHER
GUARANTOR OR THE GUARANTOR, SURRENDER OR OTHER HANDLING OR DISPOSITION OF ASSETS
SUBJECT TO THE REPURCHASE AGREEMENT, ANY REQUIREMENT THAT MLMCI EXHAUST ANY
RIGHT, POWER OR REMEDY OR TAKE ANY ACTION AGAINST THE SELLER OR ANY OTHER
GUARANTOR OR AGAINST ANY ASSETS SUBJECT TO THE REPURCHASE AGREEMENT AND OTHER
FORMALITIES OF ANY KIND.


 


(C)                                  THE GUARANTOR UNDERSTANDS AND AGREES THAT
THIS GUARANTY SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL
GUARANTEE OF PAYMENT WITHOUT REGARD TO (A) THE VALIDITY, REGULARITY OR
ENFORCEABILITY OF THE REPURCHASE AGREEMENT, ANY OF THE OBLIGATIONS OR ANY OTHER
COLLATERAL SECURITY THEREFOR OR GUARANTEE OR RIGHT OF OFFSET WITH RESPECT
THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY MLMCI, (B) ANY DEFENSE, SET-OFF
OR COUNTERCLAIM (OTHER THAN A DEFENSE OF PAYMENT OR PERFORMANCE) WHICH MAY AT
ANY TIME BE AVAILABLE TO OR BE ASSERTED BY THE SELLER OR ANY OTHER GUARANTOR
AGAINST MLMCI, OR (C) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE
TO OR KNOWLEDGE OF THE SELLER OR ANY OTHER GUARANTOR OR THE GUARANTOR) WHICH
CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL
DISCHARGE OF THE SELLER OR ANY OTHER GUARANTOR FROM THE OBLIGATIONS, OR OF THE
GUARANTOR FROM THIS GUARANTY, IN BANKRUPTCY OR IN ANY OTHER INSTANCE.


 


(D)                                 WHEN PURSUING ITS RIGHTS AND REMEDIES
HEREUNDER AGAINST THE GUARANTOR, MLMCI MAY, BUT SHALL BE UNDER NO OBLIGATION TO,
PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE SELLER OR ANY OTHER
PERSON OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE FOR THE OBLIGATIONS OR
ANY RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY MLMCI TO PURSUE
SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM THE SELLER OR ANY
SUCH OTHER PERSON OR TO REALIZE UPON ANY SUCH COLLATERAL SECURITY OR GUARANTEE
OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY RELEASE OF THE SELLER OR ANY
SUCH OTHER PERSON OR ANY SUCH COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET,
SHALL NOT RELIEVE THE GUARANTOR OF ANY LIABILITY HEREUNDER, AND SHALL NOT IMPAIR
OR

 

4

--------------------------------------------------------------------------------


 


AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A
MATTER OF LAW, OF MLMCI AGAINST THE GUARANTOR.


 


(E)                                  THIS GUARANTY SHALL REMAIN IN FULL FORCE
AND EFFECT AND BE BINDING IN ACCORDANCE WITH AND TO THE EXTENT OF ITS TERMS UPON
THE GUARANTOR AND THE SUCCESSORS AND ASSIGNS THEREOF, AND SHALL INURE TO THE
BENEFIT OF MLMCI, AND ITS SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS, UNTIL
ALL THE OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTY SHALL HAVE BEEN
SATISFIED BY PAYMENT IN FULL AND THE REPURCHASE AGREEMENT, SHALL BE TERMINATED,
NOTWITHSTANDING THAT FROM TIME TO TIME PRIOR THERETO THE SELLER MAY BE FREE FROM
ANY OBLIGATIONS.


 


(F)                                    THE GUARANTOR WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ALL DEFENSES OF SURETY TO WHICH IT MAY BE
ENTITLED BY STATUTE OR OTHERWISE.


 


7.                                       REINSTATEMENT.  THE OBLIGATIONS OF THE
GUARANTOR UNDER THIS GUARANTY, AND THIS GUARANTY SHALL CONTINUE TO BE EFFECTIVE,
OR BE REINSTATED, AS THE CASE MAY BE, AND BE CONTINUED IN FULL FORCE AND EFFECT,
IF AT ANY TIME ANY PAYMENT, OR ANY PART THEREOF, OF ANY OF THE OBLIGATIONS IS
RESCINDED, INVALIDATED, DECLARED FRAUDULENT OR PREFERENTIALLY SET ASIDE OR MUST
OTHERWISE BE RESTORED, RETURNED OR REPAID BY MLMCI UPON THE INSOLVENCY,
BANKRUPTCY, DISSOLUTION, LIQUIDATION OR REORGANIZATION OF THE SELLER OR ANY
OTHER GUARANTOR OR THE GUARANTOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, THE
SELLER OR ANY OTHER GUARANTOR OR THE GUARANTOR OR ANY SUBSTANTIAL PART OF ITS OR
THEIR PROPERTY, OR FOR ANY OTHER REASON, ALL AS THOUGH SUCH PAYMENTS HAD NOT
BEEN MADE.


 


8.                                       PAYMENTS.  THE GUARANTOR HEREBY
GUARANTEES THAT PAYMENTS HEREUNDER WILL BE PAID TO MLMCI WITHOUT SET-OFF OR
COUNTERCLAIM IN U.S. DOLLARS.


 


9.                                       EVENT OF DEFAULT.  IF AN EVENT OF
DEFAULT UNDER THE REPURCHASE AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING,
THE GUARANTOR AGREES THAT, AS BETWEEN THE GUARANTOR AND MLMCI, THE OBLIGATIONS
MAY BE DECLARED TO BE DUE FOR PURPOSES OF THIS GUARANTY NOTWITHSTANDING ANY
STAY, INJUNCTION OR OTHER PROHIBITION WHICH MAY PREVENT, DELAY OR VITIATE ANY
SUCH DECLARATION AS AGAINST THE SELLER OR ANY OTHER GUARANTOR AND THAT, IN THE
EVENT OF ANY SUCH DECLARATION (OR ATTEMPTED DECLARATION), SUCH OBLIGATIONS SHALL
FORTHWITH BECOME DUE BY THE GUARANTOR FOR PURPOSES OF THIS GUARANTY.


 


10.                                 REPRESENTATIONS AND WARRANTIES.


 


(A)                                  THE GUARANTOR REPRESENTS AND WARRANTS THAT
(I) IT IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS GUARANTY, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE SUCH
EXECUTION, DELIVERY AND PERFORMANCE; (II) THE PERSON SIGNING THIS GUARANTY ON
ITS BEHALF IS DULY AUTHORIZED TO DO SO ON ITS BEHALF; (III) THIS GUARANTY IS A
LEGAL, VALID AND BINDING OBLIGATION OF IT, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR
DEBTOR/CREDITOR LAWS AND GENERAL PRINCIPLES OF EQUITY AND PUBLIC POLICY, (IV) NO
APPROVAL, CONSENT OR AUTHORIZATION OF THIS GUARANTY FROM ANY FEDERAL, STATE, OR
LOCAL REGULATORY AUTHORITY HAVING JURISDICTION OVER IT IS REQUIRED OR, IF
REQUIRED, SUCH APPROVAL, CONSENT OR AUTHORIZATION HAS BEEN OR WILL BE OBTAINED,
PRIOR TO THE INITIAL TRANSACTION; (V) THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS GUARANTY WILL NOT VIOLATE ANY LAW, REGULATION, ORDER, JUDGMENT, DECREE,
ORDINANCE, CHARTER, BY LAW, OR RULE APPLICABLE TO IT OR ITS

 

5

--------------------------------------------------------------------------------


 


PROPERTY OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF
TIME, OR BOTH WOULD CONSTITUTE A DEFAULT) UNDER OR RESULT IN A BREACH OF ANY
MATERIAL AGREEMENT OR OTHER MATERIAL INSTRUMENT BY WHICH IT IS BOUND OR BY WHICH
ANY OF ITS ASSETS ARE AFFECTED; (VI) IT HAS RECEIVED APPROVAL AND AUTHORIZATION
TO ENTER INTO THIS GUARANTY PURSUANT TO ITS INTERNAL POLICIES AND PROCEDURES;
(VII) THIS GUARANTY IS NOT ENTERED INTO IN CONTEMPLATION OF INSOLVENCY OR WITH
INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR AND (VIII) IT HAS EXAMINED AND
COMPREHENDS THE REPURCHASE AGREEMENT IN ITS ENTIRETY.


 


(B)                                 GUARANTOR REPRESENTS, WARRANTS AND COVENANTS
TO MLMCI THAT AS OF THE DATE OF THIS GUARANTY, AS OF THE DATE OF ANY TRANSACTION
UNDER THE REPURCHASE AGREEMENT AND AT ALL TIMES WHILE THIS GUARANTY IS IN EFFECT
OR ANY TRANSACTION IS OUTSTANDING UNDER THE REPURCHASE AGREEMENT OR THERE ARE
OBLIGATIONS OUTSTANDING:


 

(I)                                     PERFORMANCE OF GUARANTY.  GUARANTOR DOES
NOT BELIEVE, NOR DOES IT HAVE ANY REASON OR CAUSE TO BELIEVE, THAT IT CANNOT
PERFORM EACH AND EVERY COVENANT CONTAINED IN THIS GUARANTY ON ITS PART TO BE
PERFORMED.

 

(II)                                  GUARANTOR NOT INSOLVENT.  GUARANTOR IS
NOT, AND WITH THE PASSAGE OF TIME DOES NOT EXPECT TO BECOME, INSOLVENT.

 


11.                                 COVENANTS.  GUARANTOR COVENANTS AND AGREES
AS FOLLOWS:


 


(A)                                  CONSOLIDATIONS, MERGERS AND SALES OF
ASSETS.  THE GUARANTOR SHALL NOT (I) CONSOLIDATE WITH OR MERGE WITH OR INTO ANY
OTHER PERSON OR (II) SELL, LEASE OR OTHERWISE TRANSFER ALL OR SUBSTANTIALLY ALL
OF ITS ASSETS TO ANY OTHER PERSON; PROVIDED, THE GUARANTOR MAY MERGE OR
CONSOLIDATE WITH ANOTHER PERSON IF THE GUARANTOR IS THE PERSON SURVIVING SUCH
MERGER.


 


(B)                                 GUARANTEES.  THE GUARANTOR SHALL NOT CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY GUARANTEES OTHER THAN (I) THIS GUARANTY;
(II) THE GUARANTY TO TEXTRON FINANCIAL CORPORATION (“TEXTRON”) WITH RESPECT TO
THAT CERTAIN $25,000,000 AGREEMENT FOR WHOLESALE FINANCING FROM TEXTRON TO ARC
HOUSING LLC AND ARC HOUSINGTX LP DATED FEBRUARY 18, 2005; (III) TO THE EXTENT
REFLECTED IN THE GUARANTOR’S FINANCIAL STATEMENTS OR NOTES THERETO AND (IV) TO
THE EXTENT THE AGGREGATE GUARANTEES OF THE GUARANTOR (OTHER THAN THOSE INCURRED
PURSUANT TO CLAUSES (I) AND (II) ABOVE) DO NOT EXCEED $ 5,000,000.


 


(C)                                  MAINTENANCE OF TANGIBLE NET WORTH.  THE
GUARANTOR SHALL MAINTAIN (I) A TANGIBLE NET WORTH OF NOT LESS THAN
(A) $1,000,000 ON THE INITIAL FUNDING DATE; AND (B) $3,000,000 ON AND AFTER
MARCH 31, 2005; AND (II) A TANGIBLE NET WORTH AT THE END OF ANY CALENDAR QUARTER
OF NOT LESS THAN 80% OF ITS TANGIBLE NET WORTH AT THE END OF THE SECOND
PRECEDING CALENDAR QUARTER.  FOR EXAMPLE, GUARANTOR SHALL MAINTAIN A TANGIBLE
NET WORTH ON SEPTEMBER 30TH OF NOT LESS THAN 80% OF ITS TANGIBLE NET WORTH ON
MARCH 31ST.


 


(D)                                 MAINTENANCE OF RATIO OF INDEBTEDNESS TO
TANGIBLE NET WORTH.  THE GUARANTOR SHALL MAINTAIN THE RATIO OF INDEBTEDNESS TO
TANGIBLE NET WORTH NO GREATER THAN 4:1.  FOR PURPOSES OF THIS
SUBSECTION (D) ONLY, THE TERM INDEBTEDNESS SHALL NOT INCLUDE INDEBTEDNESS OF
OTHERS GUARANTEED BY THE GUARANTOR.

 

6

--------------------------------------------------------------------------------


 


(E)                                  MAINTENANCE OF LIQUIDITY.  THE GUARANTOR
SHALL ENSURE THAT, AS OF THE END OF EACH CALENDAR MONTH, IT HAS CASH EQUIVALENTS
IN AN AMOUNT NOT LESS THAN $250,000.


 


(F)                                    REPORTING REQUIREMENTS.  THE GUARANTOR
SHALL PROVIDE ALL INFORMATION, AND TAKE ALL ACTIONS NECESSARY, TO ENABLE THE
SELLER TO COMPLY WITH ITS OBLIGATIONS UNDER THE REPURCHASE AGREEMENT INCLUDING,
WITHOUT LIMITATION, FINANCIAL STATEMENTS OF THE GUARANTOR.


 


(G)                                 NO MATERIAL CHANGE IN BUSINESS.  THE
GUARANTOR SHALL NOT MAKE ANY MATERIAL CHANGE IN THE NATURE OF ITS BUSINESS AS
CARRIED ON AT THE DATE HEREOF.


 


(H)                                 LIMITATION ON DIVIDENDS AND DISTRIBUTIONS.
THE GUARANTOR SHALL NOT MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR,
A SINKING OR OTHER ANALOGOUS FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER ACQUISITION OF ANY EQUITY INTEREST OF THE GUARANTOR, WHETHER
NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT OF ANY
OF THE FOREGOING OR TO ANY SHAREHOLDER OR EQUITY OWNER OF THE GUARANTOR, EITHER
DIRECTLY OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF THE
GUARANTOR OR ANY OF THE GUARANTOR’S CONSOLIDATED SUBSIDIARIES AT ANY TIME
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT,
EXCEPT THAT, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, THE GUARANTOR MAY MAKE DISTRIBUTIONS IN CASH OR OTHER PROPERTY BUT ONLY
TO THE EXTENT OF THE REIT’S DISTRIBUTABLE SHARE OF THE GUARANTOR ‘S NET TAXABLE
INCOME AND GAIN (AS DETERMINED FOR FEDERAL INCOME TAX PURPOSES) WITH RESPECT TO
SUCH TAXABLE YEAR, AND ONLY TO THE EXTENT REASONABLY NECESSARY FOR THE REIT TO
SATISFY ITS REIT DISTRIBUTION REQUIREMENT WITH RESPECT TO SUCH TAXABLE YEAR.


 


(I)                                     PRESERVATION OF EXISTENCE; COMPLIANCE
WITH LAW.  THE GUARANTOR SHALL:


 

(I)                                     PRESERVE AND MAINTAIN ITS LEGAL
EXISTENCE AND ALL OF ITS MATERIAL RIGHTS, PRIVILEGES, LICENSES AND FRANCHISES
NECESSARY FOR THE OPERATION OF ITS BUSINESS;

 

(II)                                  COMPLY, IN ALL MATERIAL RESPECTS, WITH THE
REQUIREMENTS OF ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, WHETHER NOW
IN EFFECT OR HEREAFTER ENACTED OR PROMULGATED BY ANY APPLICABLE GOVERNMENTAL
AUTHORITY (INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS);

 

(III)                               MAINTAIN ALL MATERIAL LICENSES, PERMITS OR
OTHER APPROVALS NECESSARY FOR THE GUARANTOR TO CONDUCT ITS BUSINESS AND TO
PERFORM ITS OBLIGATIONS UNDER THE REPURCHASE DOCUMENTS AND SHALL CONDUCT ITS
BUSINESS IN ACCORDANCE WITH APPLICABLE LAW;

 

(IV)                              KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN
WHICH COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED; AND

 

(V)                                 PERMIT REPRESENTATIVES OF MLMCI, UPON
REASONABLE NOTICE (UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, IN WHICH CASE, NO PRIOR NOTICE SHALL BE REQUIRED), DURING NORMAL
BUSINESS HOURS, TO EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS,
TO INSPECT ANY OF ITS PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH
ITS OFFICERS, ALL TO THE EXTENT REASONABLY REQUESTED BY THE LENDER, SUBJECT TO
THE PROVISIONS SET FORTH IN SECTION 27 OF THE REPURCHASE AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


(J)                                     TAXES, ETC.


 

(I)                                     THE GUARANTOR SHALL PAY AND DISCHARGE OR
CAUSE TO BE PAID AND DISCHARGED, WHEN DUE, OR ADEQUATELY RESERVE FOR THE PAYMENT
OF, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR
UPON ITS INCOME AND PROFITS OR UPON ANY OF ITS PROPERTY, REAL, PERSONAL OR MIXED
(INCLUDING WITHOUT LIMITATION, THE REPURCHASE ASSETS) OR UPON ANY PART THEREOF,
AS WELL AS ANY OTHER LAWFUL CLAIMS WHICH, IF UNPAID, MIGHT BECOME A LIEN UPON
SUCH PROPERTIES OR ANY PART THEREOF; EXCEPT FOR ANY SUCH TAXES AS ARE
APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY
CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES ARE PROVIDED.

 

(II)                                  THE GUARANTOR SHALL FILE ON A TIMELY BASIS
ALL FEDERAL, STATE AND LOCAL TAX AND INFORMATION RETURNS, REPORTS AND ANY OTHER
INFORMATION STATEMENTS OR SCHEDULES REQUIRED TO BE FILED BY OR IN RESPECT OF IT
AND PAY ALL TAXES DUE PURSUANT TO SUCH RETURNS, REPORTS AND OTHER INFORMATION
STATEMENTS OR SCHEDULES OR PURSUANT TO ANY ASSESSMENT RECEIVED BY IT.

 


12.                                 NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN (INCLUDING WITHOUT LIMITATION ANY
MODIFICATIONS OF, OR WAIVERS, REQUESTS OR CONSENTS UNDER, THIS GUARANTY) SHALL
BE GIVEN OR MADE VIA E-MAIL DELIVERED TO THE INTENDED RECIPIENT AT THE “E-MAIL
ADDRESS FOR NOTICES” SPECIFIED BELOW ITS NAME ON THE SIGNATURE PAGES OF THE
REPURCHASE AGREEMENT OR, WITH RESPECT TO GUARANTOR, AT THE “E-MAIL ADDRESS FOR
NOTICES” SPECIFIED BELOW ITS NAME ON THE SIGNATURE PAGE HEREOF); OR, AS TO ANY
PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN AN E-MAIL
NOTICE TO EACH OTHER PARTY.  ALL SUCH COMMUNICATIONS SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN AFFIRMATIVELY CONFIRMED BY THE BUYER IN AN E-MAIL NOTICE TO
THE SELLER.


 


13.                                 SEVERABILITY.  ANY PROVISION OF THIS
GUARANTY WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


14.                                 INTEGRATION.  THIS GUARANTY REPRESENTS THE
AGREEMENT OF THE GUARANTOR WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF
AND THERE ARE NO PROMISES OR REPRESENTATIONS BY MLMCI RELATIVE TO THE SUBJECT
MATTER HEREOF OR THEREOF NOT REFLECTED HEREIN OR THEREIN.


 


15.                                 AMENDMENTS IN WRITING; NO WAIVER; CUMULATIVE
REMEDIES.  (A) NONE OF THE TERMS OR PROVISIONS OF THIS GUARANTY MAY BE WAIVED,
AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY THE GUARANTOR AND MLMCI, PROVIDED THAT ANY PROVISION OF THIS
GUARANTY MAY BE WAIVED BY MLMCI.


 


(B)                                 MLMCI SHALL NOT BY ANY ACT (EXCEPT BY A
WRITTEN INSTRUMENT PURSUANT TO SECTION 14(A) HEREOF), DELAY, INDULGENCE,
OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR
TO HAVE ACQUIESCED IN ANY DEFAULT OR EVENT OF DEFAULT OR IN ANY BREACH OF ANY OF
THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO EXERCISE, NOR ANY DELAY IN
EXERCISING, ON THE PART OF MLMCI, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A

 

8

--------------------------------------------------------------------------------


 


WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A WAIVER BY MLMCI OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH MLMCI WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.


 


(C)                                  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY
OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


 


16.                                 SECTION HEADINGS.  THE SECTION HEADINGS USED
IN THIS GUARANTY ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE
CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.


 


17.                                 SUCCESSORS AND ASSIGNS.  THIS GUARANTY SHALL
BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF THE GUARANTOR AND SHALL INURE TO
THE BENEFIT OF MLMCI AND ITS SUCCESSORS AND ASSIGNS.  THIS GUARANTY MAY NOT BE
ASSIGNED BY THE GUARANTOR WITHOUT THE EXPRESS WRITTEN CONSENT OF MLMCI.


 


18.                                 GOVERNING LAW.  THIS GUARANTY SHALL BE
GOVERNED BY NEW YORK LAW WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE.


 


19.                                 CONDITION TO EFFECTIVENESS.  THIS GUARANTY
SHALL NOT BECOME EFFECTIVE UNTIL THE EXECUTION OF THE LEASE RECEIVABLES FACILITY
AND UNTIL SUCH TIME THE EXISTING GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT.


 


20.                               SUBMISSION TO JURISDICTION; WAIVERS.  THE
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(A)                               SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY, THE OTHER REPURCHASE
DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B)                               CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)                               AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY

 

9

--------------------------------------------------------------------------------


 

SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH MLMCI SHALL HAVE
BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 


21.                               WAIVER OF JURY TRIAL.  EACH OF THE GUARANTOR
AND MLMCI HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY ANY OTHER REPURCHASE DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.

 

 

ARC DEALERSHIP, INC., as Guarantor

 

 

 

 

 

By:

/s/ John G. Sprengle

 

 

 

Name: John G. Sprengle

 

 

 

Title:   Vice-Chairman

 

 

 

 

 

 

Address for Notices:

 

 

 

 

Scott L. Gesell

 

 

 

Executive Vice President and General
Counsel

 

 

 

Scottg@arc-hs.com

 

 

 

600 Grant Street, Suite 900

 

 

 

Denver, CO 80203

 

 

 

Telecopier No.: (303) 294-0085

 

 

 

Telephone No: (303) 383-7506

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED

 

MERRILL LYNCH MORTGAGE CAPITAL INC.

 

By:

/s/ James B. Cason

 

Name: James B. Cason

 

Title:   Vice President

 

 

--------------------------------------------------------------------------------